Citation Nr: 0739080	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-32 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The appellant's deceased husband had recognized guerrilla 
service in the Philippine Guerilla and Combination Service 
from May 1945 to January 1946.  He died in March 1998.  The 
appellant is the surviving spouse of the veteran, and is 
seeking entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In May 2000 the appellant applied for DIC benefits.  Her 
claim was denied in an August 2000 administrative decision by 
the RO, and in October 2000, she filed a notice of 
disagreement (NOD) with the August 2000 decision.  It appears 
that the RO failed to issue her a statement of the case (SOC) 
and took no further action with the claim.  In September 2004 
the appellant filed a new claim for DIC benefits that is 
presently on appeal.  Because the RO failed to issue an SOC 
or otherwise respond to the appellant following the October 
2000 NOD, the Board does not consider that the August 2000 
administrative decision became final.  38 U.S.C.A. § 7105 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103 (2007).  Thus, the appellant need not 
produce new and material evidence to reopen her claim.  See, 
38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.156 (a) (2007); 38 U.S.C.A. §§ 1310 5107 (West 2002); 38 
C.F.R. §§ 3.20, 3.358 (2007).


FINDINGS OF FACT

1.  The veteran died in March 1998; the certificate of death 
lists the immediate cause of the veteran's death as cardiac 
arrest, due to sepsis, cholecystitis, and a urinary tract 
infection.  

2.  The veteran did not have any service-connected 
disabilities at the time of his death.
3.  The preponderance of evidence is against a finding that 
any disease or other incident in service caused or 
contributed substantially or materially to the veteran's 
death.  


CONCLUSION OF LAW

A disability or disease of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death and the criteria for DIC benefits have not been met.  
38 U.S.C.A. §§ 1310 5107(b) (West 2002); 38 C.F.R. § 3.20 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).
The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005.  The RO notified the veteran 
again in August 2006.  The notifications substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in her possession that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding effective dates for any grant of service connection 
for cause of the veteran's death, the claim is denied and, 
accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

A medical review of the claims folder was not provided.  VA's 
duty to assist doctrine does not require that the cause of 
the veteran's death be afforded a medical review, however, 
because there is no medical evidence indicating an 
association between an in-service disease or disability and 
the cause of the veteran's death.  See, McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83  (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c) 
(2007).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
Analysis

The appellant seeks service connection for the cause of the 
veteran's death, including DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection will be granted for a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  However, that an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that the veteran developed malaria and 
dysentery, and suffered shrapnel wounds to his right forehead 
during service, and that these diseases and injuries are 
related to the causes of her husband's death, namely, cardiac 
arrest due to sepsis, cholecystitis, and a urinary tract 
infection. 

At the time of the veteran's death, service connection was 
not established for any disability.  In February 1989 the 
veteran field a claim for service connection for rheumatism, 
poor vision, and poor hearing.  These claims were denied by 
the RO in a January 1990 administrative denial on the basis 
that there was no evidence to substantiate his claims.  The 
veteran did not appeal this decision, and therefore it became 
final. 

The veteran died on March [redacted], 1998.  The certificate of death 
lists the immediate cause of the veteran's death as cardiac 
arrest due to sepsis, cholecysitis, and a urinary tract 
infection.  

The veteran's service medical records were obtained in 
conjunction with this claim.  The veteran's January 1946 
separation examination shows only that he suffered a right 
thigh shrapnel injury in service.  No other injuries or 
diseases were shown to have incurred in-service.  His 
cardiovascular and abdominal systems were listed as normal.

The first objective findings of record indicating any health 
problems with the veteran are not until 1996.  In August 1996 
the veteran tested negative for metastatic bone disease, 
which the treatment record indicates may have been connected 
to a possible adenocarcinoma.  

Private hospital records indicate that the veteran entered 
the hospital on March [redacted], 1998, and was diagnosed with sepsis.  
Testing revealed a thickened gallbladder, consistent with 
acute gangrenous cholecystitis.  These records also indicate 
that the veteran received past surgical treatment for a 
resection of his prostate and repair of a right hydrocele.  A 
CT brain scan was also performed and no hematoma, lesion, or 
hemorrhage was demonstrated.  Private hospital records dated 
March [redacted], 1998, indicate that the veteran suffered from severe 
hypotension and acute oliguric renal failure.  The etiology 
of the hypotension was posited to be sepsis or possible 
arterial rupture.  It appears that the veteran died at the 
same hospital at which he received treatment on March 1998.

The veteran died more than 50 years after service discharge.  
The veteran's service medical records are silent for any 
diagnosis of cardiac arrest, sepsis, cholecysitis, or urinary 
tract infection during military service.  There is no 
evidence that the veteran had any disease or disability 
during service or became manifest within the presumptive 
period that could be related to the causes of his death.  
There are no allegations of a continuity of symptoms from 
service that are related to the principal or contributory 
causes of the veteran's death. Likewise, the appellant has 
presented no evidence of a nexus between his alleged malaria, 
dysentery, or head wound, or his established right thigh 
shrapnel wound, and the principal or contributory causes of 
the veteran's death.  

Although the appellant has argued that the diseases and 
injuries that the veteran allegedly suffered in service were 
related to his death, lay persons are not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
lay assertions have been considered, however they do not 
outweigh the medical evidence of record, which do not show 
any relationship between the veteran's cause of death and any 
disease or disability incurred in service. 

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation, if at the time of 
the veteran's death, the veteran has a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

As noted above the veteran had no service connected 
disabilities, and therefore the provisions of 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22 are inapplicable.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310; there is no doubt to be resolved; and DIC 
benefits are not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Service connection for the cause of the veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310, is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


